Notice for Allowance
Claims 19-36 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Tsutsumi (US 20100293976) teaches the limitation of method for controlling an air conditioner comprising:
obtaining an initial indoor ambient temperature and an initial indoor ambient humidity in response to the air conditioner being turned on; obtaining an initial dew point temperature according to the initial indoor ambient temperature and the initial indoor ambient humidity; controlling a temperature of an indoor heat exchanger coil of the air conditioner to be equal to the initial dew point temperature, and maintaining a current operating frequency of a compressor of the air conditioner unchanged (see claim 9, “wherein the controller calculates a dew point temperature based on an input indoor set temperature and a pre-stored indoor humidity target value to control the drive frequency of the compressor so that the detected temperature in the outlet air temperature detector reaches the target value with the dew point temperature being a target value”).
However, none of the reference of record suggest or render obvious the limitation of judging whether the current indoor ambient temperature is lower than or equal to a set temperature; in response to the current indoor ambient temperature being lower than or equal to the set temperature: obtaining a current indoor ambient humidity; and obtaining a current moisture content and a current dew point temperature according to the current indoor ambient temperature and the current indoor ambient humidity; and controlling the air conditioner to perform humidification or dehumidification according to the temperature of the indoor heat exchanger coil, the current moisture content, and the current dew point temperature, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/7/2021